EXHIBIT A
Case 2:19-cv-0C0158-SJF-AYS Documenté Filed 01/16/19 Page 1 of 2 PagelD #: 17

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Eastern District of New York

 

)

KRISTOFER CHAMBERS

)
Plaintiff(s) ) =} x

COUNTY OF NASSAU; Nassau County Police Department; ) Civil Action No. f8-CV°058 (SJF)(AYS)

Police Officer MICHAEL SCHMIDT; Police Officer OMAR ) a3 id
GALAN; Police Officer JOSEPH GIACONE; Police Officer — =
MIKE KAMPERVEEN; and POLICE OFFICERS JANE AND ) mM ©
JOHN “DOES” individually and in their official capacities ) =)
(said names being fictitious and meaning to represent police ) 3 2
officers whose names and true identities are currentl = ue
unknown to plaintiff. Deyendant(s) SUMMONS IN A CIVIL ACTION me) rm

To: (Defendant's name and address) County of Nassau, Nassau County Attorney, 1 West St., Mineola, NY 11501
Nassau County Police Department; 1490 Franklin Ave., Mineola, NY 11501;
Police Officer Michael Schmidt, Nassau County Police Dept., 1490 Franklin Ave., Mineola, NY 11501
Police Officer Omar Galan, Nassau County Police Dept., 1490 Franklin Ave., Mineola, NY 11501;
Police Officer Joseph Giacone, Nassau County Police Dept., 1490 Franklin Ave., Mineola, NY 11501

Police Officer Mike Kamperveen, Nassau County Police Dept., 1490 Franklin Ave., Mineola, NY 11501; and
Police Officers Jane and John “Does”

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of

the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

LAW OFFICES OF VINCENT S. WONG
39 East Broadway, Ste. 306

New York, New York 10002

Tel: (212) 349-6099

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT
Date: 01/16/2019

Signature of Clerk or Deputy Clerk

 
JS 44 (Rev, 11/15)

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing
provided by local rules of court. This form, approved by the Judicial Conference of the United States in

2:19 -cv-00158-SJF-A ny AeA GyRR SHmEr O° Page lof 2 PagelD #: 9

and service of pleadings or other papers as required by law, except as
eptember 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet. (SEF INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS
KRISTOFER CHAMBERS

(b) County of Residence of First Listed Plaintiff Nassau
(EXCEPT IN U.S. PLAINTIFF CASES)

(c)_ Attorneys ¢ irm Name, Address, and Telephone Number)
Law Offices of Vincent S. Wong

39 East Broadway, Ste 306, New York, New York 10002
Tel: 212-349-6099

DEFENDANTS
County of Nassau; Nassau County Police Department; Police Officer Michael

Schmidt; Police Officer Omar Galan; Police Officer Joseph Giacone; Police
Officer Mike Kamperveen; and Police Officers Jane and John Does
County of Residence of First Listed Defendant Nassau
(IN U.S. PLAINTIFF CASES ONLY)

TIN LANR CONDEMNATION CASES, LISE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

NOTF.

Attomeys (/f Known)

 

 

II. BASIS OF JURISDICTION (Place an "X" in One Box Only)

 

(For Diversity Cases Only)

II. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X” in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

 

1 U.S. Government 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State Qt © 1 Incorporated or Principal Place o4 04
of Business In This State
2 U.S. Government 04 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place o5 5
Defendant (Indicate Citizenship of Parties in [tem I) of Business In Another State
Citizen or Subject of a O3 OQ 3. Foreign Nation O06 O86
Foreign Country
IV. NATURE OF SUIT (Place an "X” in One Box Only)
[ CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHERSTATUTES |
0 120 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure O 422 Appeal 28 USC 158 O 375 False Claims Act
1 120 Marine 0 310 Airplane 1 365 Personal Injury - of Property 21 USC 881 |) 423 Withdrawal O 376 Qui Tam (31 USC
0 130 Miller Act O 315 Airplane Product Product Liability OG 690 Other 28 USC 157 3729(a))
1 140 Negotiable Instrument Liability 1 367 Health Care/ (1 400 State Reapportionment
0 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 1 410 Antitrust
& Enforcement of Judgment Slander Personal Injury CF 820 Copyrights 0 430 Banks and Banking
151 Medicare Act 0 330 Federal Employers’ Product Liability 7 830 Patent O 450 Commerce
C1 152 Recovery of Defaulted Liability (1 368 Asbestos Personal 0 840 Trademark CI 460 Deportation
Student Loans 0 340 Marine Injury Product 470 Racketeer Influenced and
(Excludes Veterans) (0 345 Marine Product Liability LABOR SOCIAL SECURITY Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY | 710 Fair Labor Standards O 861 HIA (1395ff) C1 480 Consumer Credit
of Veteran’s Benefits C1 350 Motor Vehicle 1 370 Other Fraud Act 1 862 Black Lung (923) C1 490 Cable/Sat TV
0 160 Stockholders’ Suits (1 355 Motor Vehicle 371 Truth in Lending ( 720 Labor/Management O 863 DIWC/DIWW (405(g))_ |G 850 Securities/Commodities/
1 190 Other Contract Product Liability 380 Other Personal Relations C1 864 SSID Title XVI Exchange
1 195 Contract Product Liability | 360 Other Personal Property Damage C1 740 Railway Labor Act O71 865 RSI (405(g)) 1 890 Other Statutory Actions
196 Franchise Injury C1 385 Property Damage 01 751 Family and Medical C 891 Agricultural Acts
0 362 Personal Injury - Product Liability Leave Act 893 Environmental Matters
_ _ Medical Malpractice 790 Other Labor Litigation 1 895 Freedom of Information
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS |(J 791 Employce Retirement FEDERAL TAX SUITS Act
O 210 Land Condemnation &% 440 Other Civil Rights Habeas Corpus: Income Security Act O 870 Taxes (U.S. Plaintiff 1 896 Arbitration
O 220 Foreclosure 0 441 Voting 0 463 Alien Detainee or Defendant) (1 899 Administrative Procedure
0 230 Rent Lease & Ejectment 0) 442 Employment 0 510 Motions to Vacate 1 871 IRS—Third Party Act/Review or Appeal of
1 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 Agency Decision
C1 245 Tort Product Liability Accommodations 1 530 General O 950 Constitutionality of
C1 290 All Other Real Property (1 445 Amer. w/Disabilities -] 535 Death Penalty IMMIGRATION State Statutes
Employment Other: O) 462 Naturalization Application
(1 446 Amer. w/Disabilities -] 1 540 Mandamus & Other [0 465 Other Immigration
Other 0 550 Civil Rights Actions
448 Education 1 555 Prison Condition
C1 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X" in One Box Only)

 

M1 Original O12 Removed from O 3  Remanded from 14 Reinstated or 5 Transferred from © 6 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation
(specify)
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
AS USE: Se 188s 1885 :

 

VI. CAUSE OF ACTION

Brief description of cause:
Deprivation of civil rights

 

 

 

 

 

 

VII. REQUESTED IN (© CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: M yes No
VHI. RELATED CASE(S)
IF ANY (See instructions): NUDGE ROGKeRURIEER
DATE SIGNATURE OF ATTORNEY OF RECORD
01/08/2019 /s/ Vincent S. Wong
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE
» CERTIFICATION OF ARBITRA TION ELIGIBILITY |

Bess +758 RAGHIO # 10
Local Arbitrasce Rule 83 Gia ‘that with Certain exceptions, actions seeking money damages only i in dn Amount not in Excess 51 00.
exclusive of interest and costs, are eligible for compulsory arbitration. The amount of damages is presumed to be below the threshold amount unless a

certification to the contrary is filed.
Case is Eligible for Arbitration [|

I , counsel for , do hereby certify that the above captioned civil action is ineligible for

compulsory arbitration for the following reason(s):

 

[| monetary damages sought are in excess of $150,000, exclusive of interest and costs,
[| the complaint seeks injunctive relief,
[] the matter is otherwise ineligible for the following reason

DISCLOSURE STATEMENT - FEDERAL RULES CIVIL PROCEDURE 7.1

Identify any parent corporation and any publicly held corporation that owns 10% or more or its stocks:

RELATED CASE STATEMENT (Section Vill on the Front of this Form)

Please list all cases that are arguably related pursuant to Division of Business Rule 50.3.1 in Section VIII on the front of this form. Rule 50.3.1 (a) provides that "A civil case is “related”
to another civil case for purposes of this guideline when, because of the similarity of facts and tegal issues or because the cases arise from the same transactions or events, a
substantial saving of judicial resources is likely to result from assigning both cases to the same judge and magistrate judge.” Rule 50.3.1 (b) provides that " A civil case shall not be
deemed “related” to another civil case merely because the civil case: (A) invalves identical legal issues, or (B) involves the same parties.” Rule 50.3.1 (c) further provides that
“Presumptively, and subject to the power of a judge to determine otherwise pursuant to paragraph (d), civil cases shall not be deemed to be “related” unless both cases are still

pending before the court.”

NY-E DIVISION OF BUSINESS RULE 50.1(d)(2)

1.) Is the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk
County? [] Yes No

2.) If you answered “no” above:
a) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk
County? Yes Cl No
b) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in the Eastern
District? Yes No

Cc) If this is a Fair Debt Collection Practice Act case, specify the County in which the offending communication was
received:

lf your answer to question 2 (b) is “No,” does the defendant (or a majority of the defendants, if there is more than one) reside in Nassau or
Suffolk County, or, in.an interpleader ‘ni does the claimant (or a majority of the claimants, if there is more than one) reside in Nassau or
Suffolk County? és No

(Note: A corporation shail be considered a resident of the County in which it has the most significant contacts).

BAR ADMISSION
| am currently admitted in the Eastern District of New York and currently a member in good standing of the bar of this court.
Vv] Yes oO No
Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

0 Yes (If yes, please explain YI No

| certify the accuracy of all information provided above.
Signature: /s/ Vincent S. Wong

Last Modified: 11/27/2017
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

KRISTOFER CHAMBERS, CIVIL ACTION: 19-CV-158
Plaintiff,

- against -
COMPLAINT
COUNTY OF NASSAU, NASSAU COUNTY
POLICE DEPARTMENT; Police Officer
MICHAEL SCHMIDT; Police Officer
OMAR GALAN; Police Officer JOSEPH
GIACONE; Police Officer MIKE
KAMPERVEEN; and POLICE OFFICERS
JANE AND JOHN “DOES” individually
and in their official capacities
(said names being fictitious and
meaning to represent police officers
whose names and true identities
are currently unknown to plaintiff) Jury Trial Demanded
Defendants.

1. Plaintiff, KRISTOFER CHAMBERS, by his attorney, LAW
OFFICES OF VINCENT S. WONG, complains of the Defendants and

respectfully sets forth to this Court as follows:

PRELIMINARY STATEMENT
2. This action is brought pursuant to the provisions of
42.U.S.C. §§ 1983, 1985 and, pursuant to claims for, deprivation
of Plaintiff’s constitutional rights, including lack of due
process, unconstitutional taking of property, regulatory taking,

malicious prosecution, and intentional infliction of emotional

distress.
Case 2:19-cv-00158-SJF-AYS Document1 Filed 01/08/19 Page 2 of 6 PagelD #: 2

JURY TRIAL DEMANDED
3% Plaintiff demands trial by jury in this action.
JURISDICTION AND VENUE
4, This action arises under the 4th, 5th, 6th, 8th and 14th
Amendments to the United States Constitution, under 42 U.S.C.
§§§1983, 1985 and 1988.
5. The jurisdiction of this Court is predicated upon 28

U.S.C. §1331 and §1343(a)(3) and (4), and upon pendent juris-

diction.
6. Venue lies in this district pursuant to 28 U.S.C.
$1391 (b).
THE PARTIES
7. The Plaintiff was and still is a resident of Nassau

County, City and State of New York.

8. Upon information and belief, and at all times
hereinafter mentioned, defendants, COUNTY OF NASSAU, (hereinafter
“NASSAU”) and NASSAU COUNTY POLICE DEPARTMENT are governmental
entities existing under the mandate and laws of the State of New
York.

9. Upon information and _ belief, and at all times
hereinafter mentioned, all of the abovementioned defendant Police

Officers, MICHAEL SCMHIDT, OMAR GALANT, JOSEPH GIACONE, and MIKE
KAMPERVEEN were on duty and acting in their official capacities as

police officers.

THE FACTS

10. This case primarily concerns of the malicious
prosecution by Nassau County police officers who fabricated
evidence and testified falsely at trial, in an attempt to cause
the unlawful conviction of the Plaintiff KRISTOFER CHAMBERS.

11. On or about November 19th, 2014 at approximately 4:37pm
in the County of Nassau inside the main parking lot area of a
shopping mall known as GREEN ACRES, the above mentioned defendant
police officers conducted a motor vehicle stop.

12. Plaintiff CHAMBERS was a passenger in the above mentioned
motor vehicle.

13. CHAMBERS engaged in a motor vehicle related conversation
with Police Officer MICHAEL SCHMIDT.

14. At all times relevant herein, Plaintiff CHAMBERS did not
commit any crimes.

15. At all time relevant herein, defendant Police Officer
MICHAEL SCHMIDT, did illegally cause the arrest of Plaintiff
CHAMBERS, by illegally arresting and detaining him for disorderly
conduct.

16. Defendant Police Officers, GIACONE, GALANT, and

KAMPERVEEN, clearly observed that Plaintiff did not engage in any
Case 2:19-cv-00158-SJF-AYS Document1 Filed 01/08/19 Page 4 of 6 PagelD #: 4

crimes and failed to intervene, and or participated in the arrest
of plaintiff.

17. Defendant Police Officers created a false police report,
with the intent to cause the malicious prosecution of plaintiff,
and prosecutors relied upon such false reports from arraignment
till trial.

18. Unknown to the defendant police officers at the time,
the entire episode was recorded via mobile device.

19. CHAMBERS was forced to attend numerous court appearances
up to the point of trial.

20. As a result of the arrest, the plaintiff lost personal
property being held by the defendants, and said defendant did not
compensate nor return said property.

21. Plaintiff CHAMBERS, despite being offered a generous plea
offer at a subsequent prosecution, refused same and demanded a
jury trial.

22. At trial, the defendant police officers observed the video
for the first time and lied to an empanelled jury about with they
observed.

23. The jury trial ended after the false police testimony

when the prosecution dismissed all charges against plaintiff.
Case 2:19-cv-00158-SJF-AYS Document1 Filed O1/O08/19 Page 5 of 6 PagelD #5

COUNT ONE

24, Plaintiff herein alleges paragraphs 1 thruu 23 as though
alleged herein and states the following: The above defendants did
with malice and hatred, attempted to prosecute and cause the
unlawful conviction of the plaintiff.

COUNT TWO

25. Plaintiff hereby alleges paragraphs 1 through 24, as
though fully alleged herein and states the following: The
defendants unlawfully retained property of the plaintiff and to
date has not returned said property.

COUNT THREE

26. Plaintiff alleges herein paragraphs 1 through 25, as
though fully alleged herein and states the following: The COUNTY
OF NASSAU is notorious for arresting young African American males
(plaintiff is African American) and creating false police reports
in an attempt to harass, arrest, and convict same. This pattern
is consistent and ongoing.

WHEREFORE, Plaintiff demands judgment against the Defendants
as follows:

a) On each Count in such sums as may be determined upon

the trial of this action, including, but not limited
to general damages, special damages and punitive

damages,
Case 2:19-cv-00158-SJF-AYS Documenti Filed 01/08/19 Page 6 of 6 PagelD #: 6

Dated:

Punitive Damages as to all Defendants for intentional

conduct as described above.
For reasonable attorney's fees pursuant to 42 U.S.C.
§1988, together with co sts and disbursements; and

For such other and further relief as this Court
may deem just and proper.

January 8, 2019

Law Offices of Vincent S. Wong

By:  /s/ Vincent S. Wong
Vincent S. Wong, Esq.
39 East Broadway, Suite 306
New York, New York 10002
Tel: (212) 349-6099
Attorneys for Plaintiff
